 

TOWN ATTORNEY
JOSEPH NOCELLA Office of the Coun Attorney RAND AVERNA
PAUL S. EHRLICH

CHIEF DEPUTY TOWN ATTORNEY Coun oft Oys fer B ay IEFFREY A LesseR

FRANK M. SCALERA
MATTHEW M. ROZEA

TOWN HALL DENNIS P. SHEEHAN

SPECIAL COUNSEL . 54 AUDREY AVENUE
RALPH P. HEALEY OYSTER BAY N.Y. 11771
THOMAS M. SABELLICO (516) 624-6150 ASSISTANT TOWN ATTORNEY
FAX (516) 624-6196 SAMANTHA A. GOETZ
www.oysterbaytown.com REGAN U. LALLY

July 17, 2018

Law Office of Clarke & Fellows P.C.
140 Gazza Boulevard
Farmingdale, New York 11735

Attention: Jonathan Clarke, Esq.
Re: Proposed Order to Show Cause
Dear Mr. Clarke:

Permit this letter to confirm our conversation of earlier today in which we discussed
the proposed order to show cause that you intend to bring on behalf of Kevin McKenna.

As indicated during that conversation, the Town will not enforce the ban imposed
following Mr. McKenna’s conduct at the June 26, 2018 Town Board meeting. Mr. McKenna
is permitted to attend Town Board meetings in the same way as any other resident.

Further, the Town takes no position with respect to the issue of signs at the Town
Board meetings. As we discussed, the issue of signs appears to have been raised by the
Nassau County Police Department, and not at the behest of the Town.

Consequently, in view of the foregoing, the Town deems any request for relief as
against the Town as moot. .

Very truly yours,

ly,

Jéseph Nocella
Town Attorney
